Case 7:20-cv-00680-JPJ-PMS Document 13 Filed 02/08/21 Page 1 of 1 Pageid#: 153


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                                 ROANOKE DIVISION


  LEVI GARY SPRINGER,                                Civil Action No. 7:20-cv-00680
       Plaintiff,
                                                     OPINION
  v.
                                                     By: James P. Jones
  JOE STALLARD, et al,                               United States District Judge
       Defendant(s),



         Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

 By order entered January 6, 2021, the court directed plaintiff to submit within 20 days from the

 date of the order a statement of assets, an inmate account form, and a certified copy of plaintiff’s

 trust fund account statement for the six-month period immediately preceding the filing of the

 complaint, obtained from the appropriate prison official of each prison at which plaintiff is or

 was confined during that six-month period. Plaintiff was advised that a failure to comply would

 result in dismissal of this action without prejudice.

         More than 20 days have elapsed, and plaintiff has failed to comply with the described

 conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

 from the active docket of the court. Plaintiff may refile the claims in a separate action once

 plaintiff is prepared to comply with the noted conditions.

         The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

 Order to plaintiff.

         ENTER: This 8th day of February, 2021.



                                                         /s/James P. Jones
                                                         United States District Judge
